Citation Nr: 1307737	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep disturbance.

3.  Entitlement to service connection for epigastric and genitourinary problems, claimed as bowel and bladder problems.

4.  Entitlement to service connection for myalgia, claimed as muscle spasms and cramps of the upper and lower extremities of the body.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a skin disorder, to include rashes and bumps on the body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Cleveland, Ohio has current jurisdiction of the matter.

The U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant is generally not competent to diagnose his own psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  In this case, the appeal has been developed to include separate claims of entitlement to service connection for PTSD, as well as entitlement to service connection for an acquired psychiatric disorder manifested by memory loss, hyperactivity, and nervousness.  Pursuant to Clemons, the Board has consolidated the claims and expanded the issue to include any diagnosed psychiatric disorder.

In the course of this appeal, the Veteran requested a hearing before a member of the Board.  Such a hearing was scheduled for October 2012.  However, the Veteran failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  At present, the system contains VA treatment records that are not physically in the file, but that were considered by the RO in the last supplemental statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Initially, the Board finds there appear to be outstanding pertinent private medical records relevant to the appeal.  Specifically, in a January 2008 VA Form 21-4138, the Veteran requested VA to obtain his treatment records from West Virginia University Hospital.  In an accompanying Authorization and Consent Form, the Veteran stated he received treatment from this hospital from 1998 to 2004.  Although he stated he was treated for depression, it is unknown what information these records contain.  The RO made no attempt to obtain these records following the Veteran's January 2008 correspondence.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  The records must be requested prior to appellate adjudication.  

A remand is also necessary to afford the Veteran VA examinations for the claims on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012). 

The Veteran contends that each of his conditions on appeal was incurred during active service in the Persian Gulf.  His DD214 Form and personnel records indicate he served in the Southwest Asia Theater of operations during the Persian Gulf War.  

A Persian Gulf Veteran shall be service-connected for objective indications of a qualifying chronic disability resulting from an illness manifested by one or more presumptive signs or symptoms that began during active military service and cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf Veteran is a Veteran who had active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; chronic fatigue syndrome, fibromyalgia or irritable bowel syndrome, which are medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms; or any other illness that the Secretary determines warrants a presumption of service connection.  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to the following: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  

38 C.F.R. § 3.317 further provides that such qualifying disability must become manifest to a degree of 10 percent or more during service or not later than December 31, 2006.   Moreover, such qualifying disability cannot be attributable to any known clinical diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  Finally, the condition must be chronic, meaning it must have existed for 6 months or more.  See 38 C.F.R. § 3.317(a)(4).

As for psychological problems, the record shows the Veteran has been diagnosed with PTSD, as well as with a depressive disorder, not otherwise specified.  See, e.g., VA treatment records of June 2010 and December 2008.

As for sleep disturbances, the record shows the Veteran experiences nightly sleep trouble.  CAPRI record set #5, pp. 39, 47.  He has been prescribed Hydroxyzine Pamoate and Trazodone for this problem.  Id. at 31, 72.  

As for epigastric and genitourinary problems, the Veteran experiences gastroesophageal reflux disease.  CAPRI record set #5, p. 21.  He has problems with urinary frequency.  Id. at 93.  He also has hemorrhoids and related problems with his bowels.  Id. at 73.

As for myalgia, claimed as muscle spasms and cramps of the upper and lower extremities of the body, the Veteran has chronic neck and back pain.  CAPRI record set #5, p. 21.  He also has chronic shoulder pain.  See February 2008 VA treatment record.  

The Veteran additionally suffers from headaches and hypertension, as documented in a June 2010 VA treatment record.  He also suffers from a dry, itchy rash on both lower legs and abdomen.  See January 2009 VA treatment record.

On his Report of Medical History on separation from service, the Veteran checked boxes indicating he suffered from swollen or painful joints, frequent or severe headaches, chest pain, palpitation or pounding heart, heart trouble, cramps in the legs, stomach, liver, or intestinal trouble, depression or excessive worry, and nervous trouble.

The Veteran has not been afforded a VA examination for these claims.  An opinion should be rendered on whether the Veteran's current symptoms are part of an overarching medically unexplained chronic multisymptom illness, or are otherwise related to service.    

With further regard to the psychiatric claim specifically, as noted, the Veteran has a current diagnosis of PTSD.  During the pendency of the appeal, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account, so long as the stressor is consistent with the circumstances of the Veteran's service and is not rebutted by clear and convincing evidence to the contrary.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, the date VA amended the regulation, but not decided by the Board as of July 13, 2010.

The Veteran asserted in-service events during which he felt in fear of hostile military or terrorist activity.  He claims that he delivered fuel and ammunition in combat support in Iraq and Kuwait.  During the performance of these duties, he contends he received hostile rocket fire, witnessed a soldier step on a land mine, and witnessed the sight and smell of many dead bodies.   

His DD Form 214 indicates that he was awarded the Army Service Ribbon, National Defense Service Medal, NCO Professional Development Ribbon, Sharpshooter Badge, Humanitarian Service Medal, Driver Mechanic Badge, and Army Lapel Button, but there is no indication of receipt of such combat-related citations as the Purple Heart Medal or the Combat Infantryman Badge.  Nonetheless, the DD214 and personnel records show he was ordered to active duty in support of Operation Desert Shield/Storm.  Personnel record show he served in field artillery.  From February 1991 to May 1991, he served in an imminent danger pay area of Southwest Asia.  His October 1990 entrance exam showed no psychiatric abnormalities, and he voiced no complaints in this regard on the accompanying Report of Medical History.  On separation, he complained of depression or excessive worry and nervous trouble.

As noted above, the record shows diagnoses of PTSD and depressive disorder.  A VA examination was afforded in February 2012.  Initially, the claims file was not available and was not reviewed.  The examiner concluded that she could not determine the Veteran's exact mental illness and relationship to military service because the Veteran was a poor historian.  The claims file arrived two days later and was reviewed.  The examiner found that the Veteran does not have PTSD.  She did not offer an explanation for this conclusion.  

While the VA examiner did not diagnose the Veteran with PTSD, the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).   

In light of the amended regulation, and in order to obtain a medical opinion supported by a rationale, the Board finds a VA examination is necessary to fairly adjudicate the psychiatric claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain treatment West Virginia University Hospital.  Thereafter, the RO should attempt to obtain those records.
  
If no records can be obtained, VA's efforts must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.
2.  Schedule the Veteran for a Persian Gulf War protocol examination to determine whether his current psychiatric problems, sleep disturbance, epigastric and genitourinary problems, myalgia, headaches, hypertension, and skin disorder may be a manifestation of a larger undiagnosed illness.  

The claims file, including a complete copy of this remand, must be made available to the physician(s) designated to examine the Veteran for his pertinent medical and other history.  The report of the examination(s) should include discussion of his documented medical history and assertions.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should conduct a comprehensive medical evaluation and provide details about the onset, frequency, duration, and severity of the Veteran's symptoms.
      
      a. In particular, the designated examiner(s) should specifically state whether the Veteran's psychiatric problems, sleep disturbance, epigastric and genitourinary problems, myalgia, headaches, hypertension, and skin disorder are attributable to known clinical diagnoses, or are part of a larger undiagnosed illness.  

If there are known clinical diagnoses that can be medically explained, the examiner should expressly indicate these underlying diagnoses.  In such a case, the VA examiner should further opine, following a review of the claims folder, on the etiology of the Veteran's each disorder by addressing the following question: is it at least as likely as not (i.e., probability of 50 percent) that the disorder was incurred in service? 

      b. If, on the other hand, the Veteran suffers from signs or symptoms that are determined not to be associated with a known clinical diagnosis, the examiner must note that fact.

3.  Schedule the Veteran for VA examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  On examination, the examiner should report all psychiatric disabilities found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:  
Does the appellant have PTSD?  If he has PTSD, are the symptoms related to his fear of in-service hostile military or terrorist activity?

In the alternative, the examiner is asked to express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any other  current psychiatric disorder(s) was/were manifested during or otherwise related to service?  If so, clearly identify such current psychiatric disorder(s).
The examiner should provide an adequate rationale for all opinions expressed and conclusions reached.

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  
 
5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.   
 
6.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  All applicable laws and regulations should be considered. 
If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


